              Case 1:18-cr-00834-PAE Document 474 Filed 04/23/20 Page 1 of 1

                                          L AW O FFICES
                               LAZZARO LAW FIRM, P.C.
                                         360 COURT STREET
                                              SUITE 3
                                     BROOKLYN, NEW YORK 11231

                                     TELEPHONE: (718) 488-1900
                                     TELECOPIER: (718) 488-1927
                                     EMAIL: LAZZAROLAW@AOL.COM
LANCE LAZZARO                                                                      * ADMITTED IN NY & NJ

RANDALL LAZZARO *
_________________________

JAMES KILDUFF *
JAMES KIRSHNER
ROGER GREENBERG

                                                             April 23, 2020

Honorable Paul A. Engelmayer
United States District Court Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:         United States v. Daniel Hernandez
            Docket No.: S5 18-CR-0834-004 (PAE)
            Request to Expand Home Confinement to Backyard

Dear Judge Engelmayer:

        As you know, I represent Daniel Hernandez. Pursuant to your Honor’s recent order, Mr.
Hernandez was released from jail and he is now serving his sentence under home confinement.
Probation has approved his residence of OOOOOOOOOOOOOOOOOOOOOOO, and he is in
full compliance.

       I am writing today only to request the Court’s approval to permit Mr. Hernandez to spend
up to two hours in his backyard, once a week, for employment purposes only. He is looking to
record music videos in his backyard. Probation is aware and has no objection to this request.

       Thank you for your attention herein. Please contact me if you have any questions or need any
additional information. I am seeking to file this letter under seal in order to prevent the public
disclosure of Mr. Hernandez’s home address.

                                                     Very Truly Yours,

                                                     LAZZARO LAW FIRM, P.C.

                                                     BY:              /s/
                                                                  LANCE LAZZARO

cc.:        USPO Adam Pakula, via e-mail: adam_pakula@nysp.uscourts.gov
            USPO David Mulcahy, via e-mail: david_mulcahy@nysp.uscourts.gov
            AUSA Michael Longyear, via e-mail: michael.longyear@usdoj.gov
